Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claims 1 and 11 “determining, by the system, whether the second group of nodes satisfies the defined threshold value based at least in part on a result of analyzing statistical information relating to node characteristics, comprising the node characteristic, associated with the second group of nodes; and in response to determining that the second group of nodes does not satisfy the defined threshold value, determining, by the system, that the second group of nodes is not to be reduced to form a second subgroup of nodes” is found to be allowable in combination with all remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424